Title: General Orders, 4 March 1782
From: Washington, George
To: 


                        

                            Head Quarters Philadelphia. Monday March 4. 1782
                            Parole
                            C. Signs
                        


                        Four Subalterns and one surgeon from the Pennsylvania Line are immediately to proceed to Fort Pitt to replace
                            a like number of Officers of that line who were left out by the late Arrangement of the Army.
                    